Citation Nr: 1009005	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-22 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent for focal myonecrosis with muscle atrophy of the 
left paraspinous muscles.

2.  Entitlement to an effective date earlier than August 26, 
2004, for the grant of entitlement to compensation for focal 
myonecrosis with muscle atrophy of the left paraspinous 
muscles.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Board notes that in a June 2007 statement, the Veteran 
indicated that he no longer wished to include the initial 
rating issue in his notice of disagreement.  The RO 
apparently did not recognize this as a withdrawal of the 
claim, and instead issued a supplemental statement of the 
case in August 2008 which included the initial rating matter 
as an issue on appeal.  In subsequent argument, the 
representative also identified that matter as on appeal.  For 
this reason, the Board finds that the issue of entitlement to 
an initial rating in excess of 60 percent for focal 
myonecrosis with muscle atrophy of the left paraspinous 
muscles remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the initial evaluation assigned the 
disability at issue does not accurately reflect the severity 
of that disorder.  He also contends that he is entitled to an 
effective date for the grant of entitlement to compensation 
for the disorder which is commensurate with the date of onset 
of the disability, namely the date of a July 2003 surgery at 
a VA medical center.

The record shows that the Veteran first filed a VA Form 21-
526 on September 17, 2004, seeking compensation for 
myonecrosis following the referenced July 2003 surgery.  The 
RO eventually determined that the proper effective date for 
the award of compensation for that disorder is August 26, 
2004, based on VA treatment reports purportedly reflecting an 
intention by the Veteran on that date to file a claim seeking 
compensation. 

The record reflects that the Veteran apparently has been in 
receipt of disability benefits from the Social Security 
Administration (SSA) based on the service-connected disorder 
at issue since at least 2004.  There is no indication that 
the RO has attempted to obtain any records for the Veteran 
from the SSA.  Any records for the Veteran in the possession 
of the SSA are germane to the initial rating issue before the 
Board, and are also potentially relevant to the earlier 
effective date claim as well.  They should be obtained prior 
to adjudication of this appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
Veteran, copies of all medical records 
upon which any such SSA disability 
benefit award or denial was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
Veteran.

2.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 





_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

